       Case: 1:20-cv-02658 Document #: 58 Filed: 12/17/20 Page 1 of 2 PageID #:729




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION


  UNITED STATES OF AMERICA,

  COMMONWEALTH OF
  MASSACHUSETTS,

           and                                                 Case No. 1:20-cv-02658

  STATE OF WISCONSIN,                                          Judge Gary S. Feinerman

                            Plaintiffs,

  v.

  DAIRY FARMERS OF AMERICA, INC.,

           and

  DEAN FOODS COMPANY,

                           Defendants.


                        ORDER GRANTING MOTION TO RETAIN
                              THE FRANKLIN PLANT

         THIS CAUSE came before the Court on Defendant Dairy Farmers of America, Inc.’s

(“DFA’s”) Motion to Retain the Franklin Plant Pursuant to the Terms of the Final Judgment (the

“Motion”). For good cause shown, this Motion is granted.

         NOW THEREFORE, IT IS ORDERED, ADJUDGED, AND DECREED that the

requirements that DFA divest the Franklin Divestiture Assets pursuant to the Final Judgment [Dkt.

No. 53] and to hold separate the Franklin Plant pursuant to the Asset Preservation and Hold

Separate Stipulation and Order (“Stipulation and Order”) [Dkt. No. 13] are terminated. All other

obligations as they relate solely to the Franklin Divestiture Assets of the Final Judgment and the
    Case: 1:20-cv-02658 Document #: 58 Filed: 12/17/20 Page 2 of 2 PageID #:730




Stipulation and Order are also terminated. The Final Judgment and Stipulation and Order

otherwise remain in full force and effect.

       SO ORDERED,

       This 17th day of December 2020.



                                             ________________________
                                             U.S. District Judge
